Citation Nr: 0216271	
Decision Date: 11/13/02    Archive Date: 11/25/02

DOCKET NO.  02-04 442	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for coronary artery disease


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from February 1944 to June 
1946.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2002 rating decision of the 
Regional Office (RO) that, in pertinent part, denied the 
veteran's claim for service connection for coronary artery 
disease.


FINDINGS OF FACT

1.  The service medical records disclose no complaints or 
findings concerning coronary artery disease.

2.  Coronary artery disease was first manifested many years 
after service, and there is no competent medical evidence 
linking it to service.


CONCLUSION OF LAW

Coronary artery disease was not incurred in or aggravated by 
active service, nor may it be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 3.307, 3.309 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Recently enacted legislation has eliminated the well-grounded 
claim requirement, has expanded the duty of the Department of 
Veterans Affairs (VA) to notify the veteran and the 
representative of the information and evidence necessary to 
substantiate a claim, and has enhanced VA's duty to assist a 
veteran in developing the evidence necessary to substantiate 
a claim.  See Veterans Claims Assistance Act (VCAA) of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2001)).  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a), the second sentence of 
38 C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), which 
are effective August 29, 2001.  VA has stated that the 
provisions of this rule merely implement the VCAA and do not 
provide any rights other than those provided in the VCAA.  66 
Fed. Reg. 45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  

VA has met its duty to notify and assist in the veteran's 
case.  A rating decision apprised the veteran of the reasons 
and bases for the VA decision.  A statement of the case 
apprised the veteran of the law applicable in adjudicating 
the appeal.  The correspondence reflects that the veteran's 
representative received a copy.  There is no indication that 
this correspondence was returned as undeliverable.  The Board 
notes that by letter dated in October 2001, the RO advised 
the veteran of the existence of the VCAA and what the 
evidence must show in order to establish entitlement to the 
benefit sought.  The veteran was asked to provide information 
concerning continuity of treatment following service for a 
heart condition, and evidence showing that such a condition 
is related to service.  In addition, the statement of the 
case furnished to the veteran in April 2002 informed him of 
the provisions of the VCAA and apprised him of the evidence 
he needed to submitted and the development the VA would 
undertake.  As such, the Board finds that the VA's duty to 
notify the veteran of the information and evidence necessary 
to substantiate his claim, as well as the actions expected of 
him and those actions the VA would provide, have been met.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Regarding VA's duty to assist, the Board notes that the 
claims file contains the veteran's service medical records as 
well as post-service VA treatment records.  The veteran has 
not indicated that there is any additional evidence that 
could be obtained.  Accordingly, the Board finds that all 
information and evidence have been developed to the extent 
possible and that no prejudice will result to the veteran by 
the Board's consideration of this matter.  See Bernard v. 
Brown, 4 Vet. App. 384, 393-94 (1993).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
wartime service.  38 U.S.C.A. § 1110.

Where a veteran served 90 days or more during a period of war 
and cardiovascular disease becomes manifest to a degree of 10 
percent or more within one year from date of termination of 
such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309.

The evidence in support of the veteran's claim consists of 
his statements and medical evidence demonstrating that he 
currently has cardiovascular disease.  In this regard, VA 
outpatient treatment records demonstrate that the veteran has 
been seen for coronary artery disease since 1994.

The evidence against the veteran's claim includes the service 
medical records which show no abnormalities of the heart.  
During a hospitalization in service beginning in June 1944, 
it was indicated that the veteran's heart rate was rapid.  On 
chest consultation, the heart was found to be normal.  The 
remainder of the service medical records are negative for 
complaints or findings pertaining to the cardiovascular 
system.  On the separation examination in June 1946, the 
cardiovascular system and heart were evaluated as normal.  A 
chest X-ray study was normal.  There is no clinical evidence 
of treatment for complaints referable to the heart for many 
years following service.  As noted above, the initial 
clinical evidence of coronary artery disease is contained in 
VA outpatient treatment records.  These reflect treatment for 
heart disease beginning in 1994.  

The fact remains, however, that there is no clinical evidence 
of record that establishes that the veteran's heart disease, 
which had its inception many years after service, is related 
in any way to service.  The veteran's allegations of such a 
relationship provide the only evidence supporting such a 
conclusion.  Since the veteran is not a medical expert, he is 
not competent to express an authoritative opinion regarding 
either his medical condition or any questions regarding 
medical causation.  See Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Board concludes, therefore, that the medical 
evidence of record is of greater probative value than the 
veteran's unsubstantiated statements made in support of his 
claim for monetary benefits.  The Board finds, accordingly, 
that the preponderance of the evidence is against the claim 
for service connection for coronary artery disease.


ORDER

Service connection for coronary artery disease is denied.



		
	U. R. POWELL 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

